DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,132,792 issued to Lyons.
Regarding Claim 1, Lyons teaches in Figures 1-12 and respective portions of the specification of a work machine (10) comprising a machine body () including a battery storage portion (battery compartment 100) configured to store a battery (300), wherein the machine body (see mower body in Figure 1) includes a grip (the steering wheel 20 is capable of being gripped) on one side (Figure 1 shows the left portion of the wheel is on the left side) thereof in a right-left direction, the battery storage portion (100) includes an opening (battery pocket 310;  Figure 12) formed in the machine body (see Figure 12), and a lid (110) configured to open and close the opening (310), and the opening (310) and the lid (110) are provided on another side (Figure 12 shows the opening 310 and lid 110 are located on the right side of the vehicle body) of the machine body (Figure 12) in the right-left direction.
Regarding Claim 6, Lyons teaches the work machine (10) is a rotary lawn mower (Figure 1A) in which a cutter blade (located in cutter deck 40) configured to rotate around a vertical axis is disposed at a bottom thereof.
Regarding Claim 9, Lyons teaches the grip (steering wheel 20) is positioned in a vicinity of a middle (see Figure 1A) of the machine body (10) in a direction of travel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons, as disclosed above, in view of U.S. Patent No. 5,910,091 issued to Iida et al.
Lyons disclose the claimed invention except for teaching of a waterproof structure is provided between an inner peripheral edge of the opening and an outer peripheral edge of the lid (44).
Iida et al. teach of providing a waterproof space (55) for a battery for  a lawn mower.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a waterproof structure, as taught by Iida et al. for the device taught by Lyons.  One would be motivated to provide a waterproof structure, located on the edges of the lid, to protect the battery from rainwater (an objective taught by Iida et al. see Col. 6, lines 19-20).
Allowable Subject Matter
Claims 2, 4, 5, 7, 8 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618